               Case 2:20-mj-00149-AC Document 5 Filed 10/02/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,

12                                Plaintiff,            CASE NO. 2:20-MJ-0149-AC

13                         v.                           [PROPOSED] ORDER TO FILE REDACTED
                                                        COPY OF AFFIDAVIT IN SUPPORT OF
14   DANIEL STEWART,                                    CRIMINAL COMPLAINT

15                               Defendant.

16

17          The United States’ motion to unseal portions of the affidavit in support of criminal complaint

18 and keep any reference to the on-going criminal investigation sealed, and file a redacted copy of the

19 sealed affidavit in support of criminal complaint is GRANTED.

20 DATED: October 2, 2020

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO FILE REDACTED COPY OF
      AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
